Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear as to how Applicant intends to define the metes and bounds of the substrate being “a color that minimizes contrast”.  Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misawa (JP 2001227109, English translation provided by Applicant in parent application).
As to claim 1, Misawa is directed to a photovoltaic roof tile (Figure 10) comprising:
One or more solar cells (23AB); 
A planar transparent member overlaying the one or more solar cells (21; paragraph 0015); 
A substrate (22) supporting the one or more solar cells and affixed to the planar transparent member so as to encase the one or more solar cells therebetween (23 between 21 and 22; paragraph 0016); 
A connector disposed along an up-roof portion of the photovoltaic roof tile that is configured to be accessible for connection with a corresponding connector from an up-roof direction when the PV roof tile being mounted on or within a roof and is accessible from an exterior of the planar transparent member and substrate affixed thereto (see Figures 8 and 10; paragraph 0029); and
A wire bussing electrically coupling the connector to opposing sides of the one or more solar cells (cells connected to one another by wires, 27).
Regarding claim 2, the reference teaches the connector on an underside of the solar roof tile and electrically connected with a busbar within a mounting track configured for mounting on a roof (contact portion of Figure 10).
Regarding claim 3, the reference teaches the substrate supporting the one or more solar cells within a cavity (shown in Figure 8; paragraph 0016).
Regarding claim 4, the reference teaches a potting compound surrounding the one or more solar cells within the cavity (24, resin filler; paragraph 0016).
Regarding claim 5, the prior art teaches the cavity including a wiring channel dimensioned to provide a passage for the wire bussing (paragraph 0017).
Regarding claim 6, the prior art teaches the connector comprising a plurality electrical contacts (29AB; Figure 8).
Regarding claim 7, the prior art teaches a lapped region on a lateral side of the substrate dimensioned to underlie an adjacent PV roof tile and is configured to prevent water from passing between the roof tile and the adjacent PV roof tile (edge of 22, 22A, is shown under adjacent cells in Figure 10 and is capable of water prevention.
Regarding claim 8, Applicant is directed above for a full discussion of claim 1.  Misawa teaches the planar transparent member being glass or acrylic resin (paragraph 0015) which necessarily has some degree of texture on its surface (any degree of texture reads on the instant claim limitation) and the necessarily present texture provides a degree of visibility obscurity as the glass is not completely and totally clear/transparent/etc.  However, if this is not taken, further considerations for claim 8 are taken below in view of Xu.
Regarding claim 9, the prior art teaches masking disposed between the wire bussing and the planar transparent member that overlays and conceals the wire bussing (28 covers contact; Figure 8).
As to claim 10, Misawa is directed to a building integrated PV system (Figures 8 and 10) comprising:
A plurality of PV roof tiles electrically connected in a string when arranged within a course on a roof surface, each tile of the plurality (strings in inclination direction; paragraph 0007) comprising: 
One or more solar cells (23AB); 
A planar transparent member overlaying the one or more solar cells (21; paragraph 0015); 
A substrate (22) supporting the one or more solar cells and affixed to the planar transparent member so as to encase the one or more solar cells therebetween (23 between 21 and 22; paragraph 0016); 
A connector disposed along an up-roof portion of the photovoltaic roof tile that is configured to be accessible for connection with a corresponding connector from an up-roof direction when the PV roof tile being mounted on or within a roof and is accessible from an exterior of the planar transparent member and substrate affixed thereto (see Figures 8 and 10; paragraph 0029); and
A wire bussing electrically coupling the connector to opposing sides of the one or more solar cells (cells connected to one another by wires, 27).
Regarding claim 13, the prior art teaches the wire bussing and the connectors of the plurality of PV roof tiles are configured such that at least some of the plurality of PV roof tiles are electrically connected within the string when arranged within another course down-roof of the course (paragraph 0007, cells are connected in series).
Regarding claim 14, the reference teaches the substrate (22) supporting the one or more cells within a cavity (paragraph 0016; Figure 8).
Regarding claim 15, the reference teaches the cavity including a wiring channel to provide passage for the wire bussing (wire, 27 provided inside 0017).
Regarding claim 16, the reference teaches a first end of the wiring channel opening into a central portion of one side of the cavity (necessarily open to cavity as wiring must connect to cells which are provided in the cavity).
Regarding claim 17, the reference teaches a second end of the wiring channel extends to an edge of the substrate (shown in Figure 8/10).
Regarding claim 18, the reference teaches a first PV roof tile of the plurality of roof tiles comprises a lapped region positioned on a lateral side of the first PV roof tile that underlaps a second photovoltaic roof tile of the plurality of roof tiles (edge of 22 – 22A  is under adjacent cells and capable of water prevention).
Regarding claim 19, the reference teaches the substrate being translucent (22; paragraph 0014) which reads on the instant recited color that minimizes contrast between the one or more cells and substrate.
Regarding claim 20, the reference teaches the planar transparent member (21) of one of the PV roof tiles comprising an opening and the photovoltaic roof tile comprising a fastener extending through the planar transparent member securing the planar transparent member to the substrate of the photovoltaic roof tile (paragraph 0020 teaches fastening to the roof by screws – an opening is necessarily present by insertion of the screws).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa (JP 2001227109, English translation provided by Applicant) as applied to claim 1, and further in view of Xu (CN 1811099, machine translation provided).
Regarding claim 8, Applicant is directed above for a full discussion of claim 1.  Misawa teaches the planar transparent member being glass or acrylic resin (paragraph 0015) which necessarily has some degree of texture on its surface (any degree of texture reads on the instant claim limitation) but does not specifically teach a patterning/texturing step.
Xu is directed to the use of tempered glass as a transparent substrate for a PV roof panel and teaches patterning (or the use of color) to better match the PV configuration to the building upon which it is mounted (paragraph 5 of the disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to pattern/texture the glass of Misawa to better match the PV device to the building upon which it is mounted, as taught by Xu.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa (JP 2001227109, cited in IDS, English translation provided by Applicant) as applied to claim 10 above, and further in view of Lv (CN 103812433, machine translation provided).
Regarding claims 11 and 12, Applicant is directed above for a full discussion of Misawa as applied to claim 10.  The reference fails to teach an optimizer coupled with wire bussing (claim 10).
Lv is directed to an interconnected PV configuration on a roof (abstract) utilizing a power optimizer to reduce the total system cost and greatly improve power generation efficiency (paragraph 0048).
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to include an optimizer coupled with the wire bussing of Misawa to reduce the total system cost and greatly improve power generation efficiency as taught by Lv.  The combination of references necessarily provides wire bussing configured to/capable of carrying low voltage and the combination necessarily comprises high voltage wiring electrically connected to the optimizer to transmits high voltage to a main panel of the building.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726